On December 21, 1990, the Defendant was sentenced to two (2) ten (10) year sentences which run consecutively to each other. The second ten (10) year sentence is hereby suspended upon terms and conditions as stated in the December 21, 1990 Judgment.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed hy Judge Frank M. Davis. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not wish to proceed, but wanted his case dismissed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petitioner’s request is granted and the petition for Sentence Review shall be dismissed with prejudice.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.